internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip plr-133522-02 date date legend company ein operating partnership state a state b ty dear this responds to your date letter submitted on behalf of company in which you requested a ruling regarding the qualification of certain income as rents_from_real_property for purposes of sec_856 of the internal_revenue_code facts plr-133522-02 company is a state a corporation company uses the accrual_method and has elected to be treated as a reit under sec_856 company conducts its business principally through operating partnership a state b limited_partnership through operating partnership company develops and operates a portfolio of luxury multi-family properties some of which include retail properties and office space in various metropolitan areas company is the sole general_partner and a limited_partner of operating partnership through operating partnership company presently owns and intends to acquire properties properties operating partnership owns properties through sub-tier partnerships limited_partnerships and limited_liability companies the sub-tiers formed to own and operate rental real_estate some properties have related parking facilities that are located in the property itself other properties have their parking facility situated adjacent to them finally in some properties the parking facility is located in the same overall complex as the property collectively parking facilities operating partnership is not involved in the management or operation of the parking facilities except as described below operating partnership intends to enter into exclusive license agreements each a parking management_contract with third parties each a parking operator to operate and manage one or more of the parking facilities operating partnership has represented that each parking operator will qualify either as an independent_contractor under sec_856 or as a taxable_reit_subsidiary trs under sec_856 each parking management_contract will grant parking operator the exclusive right to operate a parking facility parking management contracts will require all personnel to be employees of parking operator each parking operator will provide and be directly responsible for all salaries benefits labor administration and supervision of employees in parking facilities that it operates in addition each parking operator will be responsible for establishing all major policies with respect to parking facilities that it operates subject_to the approval of operating partnership however in some cases parking operator together with operating partnership will establish parking rates and policies in order to maintain the reputation and quality of the related property further parking operator may be required to consult with operating partnership regarding staffing levels rules and regulations operating partnership may also have the ability to request the removal of a specific employee of parking operator from a parking facility if the employee's continued presence is not in the best interests of the operation of that parking facility or the related property company represents that the relationship with each parking operator will be at arm's length parking operator employees will not be subject_to the direct control of company and that parking operators will be adequately compensated company also represents that the fees generated by parking management contracts will be commensurate with fees charged to operate similar parking facilities within the geographic markets in which plr-133522-02 parking facilities are located operating partnership does not derive or receive any income from parking operator parking operator’s compensation may take any of the following forms a fixed dollar amount a fixed dollar amount plus a percentage of parking facility's net or gross revenues a percentage of net or gross revenues plus an additional fixed dollar amount_paid only in certain circumstances or a percentage of net or gross revenues only in most cases parking facilities’ patrons will pay parking operator directly parking operator will remit net_revenues to operating partnership net_revenues will be based on revenues received and amounts deemed received as a result of possible tenant discounts less parking operator's compensation and aggregate operating_expenses of parking facilities however operating partnership may collect fees on behalf of parking operator directly from parking patrons who are also its tenants all fees collected by operating partnership will be treated in the same manner as fees collected directly by parking operator for example for purposes of determining parking operator’s compensation in substance operating partnership will collect such fees as a conduit of parking operator aggregate operating_expenses may include liability insurance electricity repairs snow removal cleaning payroll payroll_taxes employee_benefits supplies legal and accounting fees and any sales or excise_taxes imposed by any governmental authority with respect to the price or charge for parking collected from parking patrons aggregate operating_expenses will not include debt service or property taxes on any parking facility or structural repairs or other capital improvements thereto generally aggregate operating_expenses will be incurred by parking operator pursuant to an annual budget that is subject_to the reasonable approval of operating partnership estimated operating_expenses staffing needs and proposed parking rates will be presented by parking operator to operating partnership in an annual budget that will be subject_to the reasonable approval of operating partnership however parking operator may be required to obtain prior written consent from operating partnership in advance of undertaking purchases exceeding certain threshold amounts throughout the year operating partnership will receive periodic accounting statements from the parking operator in addition there may be periodic meetings between parking operator and representatives of operating partnership or company to review the results of operations at parking facility parking operator operating partnership or company can each call a special meeting if any of them believe that the parking rates should be changed from the amount set forth in the approved budget in some parking facilities parking spaces will be exclusively for_the_use_of the tenants of the related building on a reserved or unreserved basis in others parking spaces may also be available to the general_public on an hourly daily weekly or monthly unreserved plr-133522-02 basis or on a weekly or monthly reserved basis in properties comprised of both multi- family apartment units and commercial properties either retail office space or both parking spaces will be available to the general_public on an hourly unreserved basis in certain parking facilities parking spaces will be available to owners and tenants of adjacent properties on a monthly reserved or unreserved basis sometimes discounted parking may be available to the tenants operating partnership may provide customary maintenance cleaning lighting and repairs for some parking facilities although those services generally will be provided through parking operator all other services except as described below will be performed by parking operator some parking facilities may be operated on a self- park basis in which patrons park their own vehicles other parking facilities will have attendant parking company represents that any and all services provided by operating partnership or parking operator will be customary in parking facilities related to buildings of a similar class to the properties in the geographic markets in which the properties are located at certain parking facilities an independent third party car service provider may offer routine car maintenance services car washing services or car rental services which are not customarily furnished in parking facilities related to buildings of a similar class to the properties in the geographic markets in which the properties are located in such cases parking facility patrons will contract directly with car service provider company represents that car service provider will be either a trs within the meaning of sec_856 of the code or an independent_contractor within the meaning of sec_856 the cost of the services will be borne by car service provider separate charges will be made for the services the amount of the separate charges will be received and retained by car service provider and car service provider will be adequately compensated for providing the services neither operating partnership nor parking operator will receive any fees or income from car service provider company and operating partnership represent that no amounts received or accrued directly or indirectly by company or operating partnership with respect to any real or personal_property are or will be dependent in whole or in part on the income or profits derived by any person from such property within the meaning of sec_856 of the code no amounts received or accrued by company as rents_from_real_property will include amounts received or accrued directly or indirectly from any person in which company owns i in the case of a corporation stock of such corporation possessing percent or more of the total combined voting power of all classes of stock entitled to vote or percent or more of the total number of shares of all classes of stock of such corporation or ii in the case of a person which is not a corporation an interest of percent or more plr-133522-02 in the assets or net profits of such a person all within the meaning of sec_856 of the code and after applying the attribution_rules referred to in sec_856 of the code law and analysis sec_856 of the code provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 of the code provides that rents_from_real_property include subject_to the exclusions in sec_856 i rents from interests_in_real_property ii charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and iii rent attributable to personal_property which is leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property for the taxable_year does not exceed percent of the total rent for the year attributable to both the real and personal_property leased under or in connection with the lease sec_856 of the code excludes from the definition of rents_from_real_property any impermissible_tenant_service_income as defined in sec_856 sec_856 provides that impermissible_tenant_service_income means with respect to any real or personal_property any amount received or accrued directly or indirectly by a reit for furnishing or rendering services to the tenants of such property or managing or operating such property sec_856 provides that if the amount of impermissible_tenant_service_income with respect to a property for any taxable_year exceeds one percent of all amounts received or accrued directly or indirectly by the reit with respect to such property the impermissible_tenant_service_income of the reit with respect to the property shall include all such amounts sec_856 of the code excludes from the definition of impermissible_tenant_service_income amounts received for services furnished or rendered or management or operation provided through either an independent_contractor from whom the reit itself does not derive or receive any income or from a trs of the reit additionally sec_856 excludes from the definition of impermissible_tenant_service_income any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_1_856-4 provides that no amount received or accrued directly or indirectly with respect to any real_property qualifies as rents_from_real_property if the reit furnishes or renders services to the tenants of the property or manages or operates the property other than through an independent_contractor from whom the trust itself does not derive or receive any income this section provides further that the requirement that the trust plr-133522-02 not receive any income from an independent_contractor requires that the relationship between the two be an arm's-length relationship to the extent that services other than those customarily furnished or rendered in connection with the rental of real_property are rendered to the tenants of a property by an independent_contractor the cost of the services must be borne by the independent_contractor a separate charge must be made for the services the amount of the separate charge must be received and retained by the independent_contractor and the independent_contractor must be adequately compensated for the services the report of the conference committee on the tax_reform_act_of_1986 h_r conf_rep no 99th cong 2d sess vol c b in discussing sec_856 provides that the conferees wish to make certain clarifications regarding those services that a reit may provide under the conference agreement without using an independent_contractor which services would not cause the rents derived from the property in connection with which the services were rendered to fail to qualify as rents_from_real_property within the meaning of sec_856 the conferees intend for example that a reit may provide customary services in connection with the operation of parking facilities for the convenience of tenants of an office or apartment building or shopping center provided that the parking facilities are made available on an unreserved basis without charge to the tenants and their guests or customers on the other hand the conferees intend that income derived from the rental of parking spaces on a reserved basis to tenants or income derived from the rental of parking spaces to the general_public would not be considered to be rents_from_real_property unless all services are performed by an independent_contractor nevertheless the conferees intend that the income from the rental of parking facilities properly would be considered to be rents_from_real_property and not merely income from services in such circumstances if services are performed by an independent_contractor under sec_1_856-3 of the income_tax regulations a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 of the code the interest of a partner in the partnership's assets shall be determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership shall retain the same character in the hands of the partners for all purposes of sec_856 in this case operating partnership may provide customary maintenance cleaning lighting and repairs for some parking facilities while all other services relating to the plr-133522-02 provision of parking spaces in parking facilities to tenants of the properties their employees customers and guests as well as to the general_public will be performed by parking operators company and operating partnership have represented that parking operators constitute either an independent_contractor as defined in sec_856 or a trs of company the limited activities of operating partnership described above are not services for purposes of sec_856 of the code which are required to be performed by an independent_contractor as described in the conference_report above in cases where parking operator collects the parking revenues excluding fees for car services and remits them to operating partnership net of its fees and operating_expenses parking operator is only functioning as a conduit for delivering the revenues to operating partnership consequently under these circumstances operating partnership and company will not be treated as deriving or receiving income from parking operators conclusion based on the facts submitted and representations made we rule that company's allocable share of amounts received by operating partnership from parking facilities that are operated by parking operators pursuant to parking management contracts will qualify as rents_from_real_property within the meaning of sec_856 of the code furthermore operation of parking facilities by parking operators pursuant to parking management contracts described in this letter_ruling will not disqualify any amounts derived or received by company that would otherwise qualify as rents_from_real_property from being treated as such for purposes of sec_856 of the code except as specifically ruled upon above no opinion is expressed or implied regarding the consequences of this transaction under any other provision of the code in particular no opinion is expressed whether company qualifies as a reit under sec_856 of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products
